        Case 7:18-cv-00113 Document 106 Filed on 06/01/20 in TXSD Page 1 of 3



                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       MCALLEN DIVISION


   FEDERICO FLORES, JR., et al.,                    §
                                                    §
   Plaintiffs,                                      §
                                                    §     Civil Case No. 7:18-cv-00113
   v.                                               §
                                                    §
   RUTH R. HUGHS, IN HER OFFICIAL                   §
   CAPACITY AS TEXAS SECRETARY                      §
   OF STATE, et al.,                                §
                                                    §
   Defendants.


STARR COUNTY DEMOCRATIC PARTY’S MOTION FOR LEAVE IN SUPPORT OF
                   MOTION TO INTERVENE


         Intervenors move for leave, respectfully requesting that the Court accept and consider filed

reply in support of its motion to intervene, addressing the responses both of Secretary Hughs (Doc.

103) and of the Early Voting Ballot Board (EVBB) Defendants (Doc. 104). The reply was

submitted on Saturday May 30, 2020. The response was due Friday May 29, 2020.

         Plaintiffs’ counsel intended to file the reply on Friday but unintentionally lefter her laptop

with the document at her office and it was not discovered until later Friday evening. The office is

an hour drive from her home. The laptop was recovered on Saturday and the document was filed.

                                             Conclusion

         Intervenors respectfully request that this Court grant leave and accept the above-referenced

materials as requested.



                                                               Respectfully submitted,

                                                               /s/Martie Garcia Vela

                                                   1
Intervenors mtn for leave – late filings
      Case 7:18-cv-00113 Document 106 Filed on 06/01/20 in TXSD Page 2 of 3



                                                           Martie Garcia Vela
                                                           Attorney for Intervenor
                                                           Starr County Democratic Party
                                                           SBN: 24058898
                                                           Law Office of Martie Garcia Vela, PC
                                                           509 N. San Antonio
                                                           Rio Grande City, Texas 78582
                                                           956-488-8170 (phone)
                                                           956-488-8129 (fax)
                                                           martie.garcia@gmail.com

                                           Certificate of Conference

        The undersigned counsel conferred by email on June 1, 2020 with Defense counsel and did
not receive a response before the filing of this Motion for Leave.

                                                           /s/ Martie G. Vela
                                                           Martie G. Vela




                                             Certificate of Service

        The undersigned counsel hereby certifies that on May 1, 2020, the foregoing motion, and
and proposed order, was served on the Defendants in this matter by means of the court’s CM/ECF
system.

Mr. Jerad Wayne Najvar
2180 North Loop West, Ste. 255
Houston, TX 77018
Counsel for Plaintiffs

Mr. Michael R. Abrams
PO Box 12548, Capitol Station
Austin, TX 78711
Counsel for Defendant Ruth R. Hughs

Mr. Martin Golando
405 N. Saint Mary’s, Suite 700
San Antonio, TX 78205
Counsel for ballot board Defendants

                                                                                 /s/ Jerad Najvar
                                                                                Jerad Najvar



                                                       2
Intervenors mtn for leave – late filings
      Case 7:18-cv-00113 Document 106 Filed on 06/01/20 in TXSD Page 3 of 3




                                           3
Intervenors mtn for leave – late filings
